 

Exhibit 10.1

 

AMENDMENT NO. 11 AND WAIVER TO

CREDIT AGREEMENT

 

AMENDMENT NO. 11 AND WAIVER, dated as of May 12, 2008 (the “Amendment and
Waiver”) to the Credit Agreement, dated as of June 30, 2004, by and among P&F
INDUSTRIES, INC., a Delaware corporation (“P&F”), FLORIDA PNEUMATIC
MANUFACTURING CORPORATION, a Florida corporation (“Florida Pneumatic”), EMBASSY
INDUSTRIES, INC., a New York corporation (“Embassy”), GREEN MANUFACTURING, INC.,
a Delaware corporation (“Green”), COUNTRYWIDE HARDWARE, INC., a Delaware
corporation (“Countrywide”), NATIONWIDE INDUSTRIES, INC., a Florida corporation
(“Nationwide”), WOODMARK INTERNATIONAL, L.P., a Delaware limited partnership
(“Woodmark”), PACIFIC STAIR PRODUCTS, INC., a Delaware corporation (“Pacific”),
WILP HOLDINGS, INC., a Delaware corporation (“WILP”), CONTINENTAL TOOL GROUP,
INC., a Delaware corporation (“Continental”) and HY-TECH MACHINE, INC., a
Delaware corporation (“Hy-Tech”; and collectively with P&F, Florida Pneumatic,
Embassy, Green, Countrywide, Nationwide, Woodmark, Pacific, WILP and
Continental, the “Co-Borrowers”), CITIBANK, N.A. and HSBC BANK USA, NATIONAL
ASSOCIATION (formerly known as HSBC Bank USA) (collectively, the “Lenders”) and
CITIBANK, N.A., as Administrative Agent for the Lenders (as same has been and
may be further amended, restated, supplemented or otherwise modified, from time
to time, the “Credit Agreement”).

 

RECITALS

 

The Co-Borrowers, the Lenders and the Administrative Agent have agreed, subject
to the terms and conditions of this Amendment and Waiver, to amend and waive
certain provisions of the Credit Agreement as herein set forth.

 

Accordingly, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the parties hereto agree as follows:

 

1.                                       Amendment.

 

                                               
(a)                                  Section 7.13(a) of the Credit Agreement is
hereby amended and restated in its entirety to provide as follows:

 

Fixed Charge Coverage Ratio.  Permit the ratio of (i) Consolidated EBITDA minus
cash taxes paid to (ii) Consolidated Interest Expense plus Consolidated Current
Maturities on Long Term Debt to be less than the ratio set forth below opposite
the applicable fiscal year ending:

 

Period

 

Ratio

 

 

 

December 31, 2008

 

.80:1.00

December 31, 2009 and at the end of each fiscal year of the Co-Borrowers
thereafter

 

1.20:1.00

 

                                               
(b)                                 The table in Section 7.13(b) of the Credit
Agreement, Minimum Capital Base, is hereby amended and restated in its entirety
to provide as follows:

 

Period

 

Amount

 

 

 

June 30, 2008 through December 30, 2008

 

$

22,500,000

 

 

 

--------------------------------------------------------------------------------


 

 

December 31, 2008 through March 30, 2009

 

$

23,500,000

March 31, 2009 through December 30, 2009

 

$

21,500,000

December 31, 2009 to December 30, 2010

 

$

26,000,000

December 31, 2010 and thereafter

 

$

33,000,000

 

                                               
(c)                                  The table in Section 7.13(c) of the Credit
Agreement, Consolidated Senior Debt to Consolidated EBITDA, is hereby amended
and restated in its entirety to provide as follows:

 

Period

 

Amount

 

 

 

June 30, 2008 through December 30, 2008

 

4.60:1.00

December 31, 2008 through March 30, 2009

 

4.30:1.00

March 31, 2009 through December 30, 2009

 

2.75:1.00

December 31, 2009 to December 30, 2010

 

2.50:1.00

December 31, 2010 and thereafter

 

2.00:1.00

 


2.                                       WAIVERS.

 

                                                               
(a)                                  Compliance with Section 7.13(c) of the
Credit Agreement, Consolidated Senior Debt to Consolidated EBITDA, is hereby
waived for the fiscal quarter ended March 31, 2008 and all periods through
June 29, 2008, provided that the ratio of Consolidated Senior Debt to
Consolidated EBITDA was not greater than 4.13:1.00 during all such periods.

 


                                               
(B)                                 COMPLIANCE WITH SECTION 7.13(E) OF THE
CREDIT AGREEMENT, NO CONSOLIDATED NET LOSS, IS HEREBY WAIVED FOR THE FISCAL
QUARTER ENDED MARCH 31, 2008 AND THE FISCAL QUARTERS ENDING JUNE 30, 2008 AND
SEPTEMBER 30, 2008, PROVIDED THAT THE CO-BORROWER WOULD HAVE BEEN IN COMPLIANCE
IF THE EFFECTS OF THE ONE-TIME CHARGE AGAINST EARNINGS RESULTING FROM THE
WRITE-DOWN OF GOODWILL AND OTHER INTANGIBLE ASSETS (NET OF THE ASSOCIATED
DEFERRED TAX BENEFIT), WHICH WAS INCURRED BY THE CO-BORROWERS IN THE FISCAL
QUARTER ENDED DECEMBER 31, 2007, WERE EXCLUDED IN CALCULATION OF CONSOLIDATED
NET LOSS FOR SUCH PERIODS.


 

3.                                       Conditions of Effectiveness

 

                                                This Amendment and Waiver shall
become effective as of the date hereof, upon receipt by the Bank of this
Amendment and Waiver, duly executed by the Co-Borrowers.

 

4.                                       Miscellaneous.

 

                                               
(a)                                  Capitalized terms used herein and not
otherwise defined herein shall have the same meanings as defined in the Credit
Agreement.

 

                                               
(b)                                 Except as expressly amended and waived
hereby, the Credit Agreement shall remain in full force and effect in accordance
with the terms thereof.  The Credit Agreement is ratified and confirmed in all
respects by the Co-Borrowers.  The amendments and waivers herein contained are
limited specifically to the matters set forth above and do not constitute
directly or by implication an amendment or waiver of any other provision of the
Credit Agreement or any Default or Event of Default which may occur or may have
occurred under the Credit Agreement or any commitment by the Banks to further
amend the terms and provisions of the Credit Agreement, including any extension
of the Revolving Credit Commitment Termination Date.

 

                                               
(c)                                  Each Co-Borrower hereby represents and
warrants that (i) the representations and warranties by the Co-Borrowers
pursuant to the Credit Agreement and each other Loan Document are

 

 

 

2

--------------------------------------------------------------------------------


 

 

true and correct on the date hereof, and (ii) no Default or Event of Default
exists.

 

                                               
(d)                                 This Amendment and Waiver may be executed in
one or more counterparts, each of which shall constitute an original, but all of
which, when taken together, shall constitute but one agreement.

 

(e)                                  This Amendment and Waiver shall constitute
a Loan Document.

 

IN WITNESS WHEREOF, the Co-Borrowers, the Lenders and the Administrative Agent
have caused this Amendment and Waiver to be duly executed by their duly
authorized officers as of the day and year first above written.

 

 

P&F INDUSTRIES, INC.

 

FLORIDA PNEUMATIC MANUFACTURING

 

CORPORATION

 

EMBASSY INDUSTRIES, INC.

 

GREEN MANUFACTURING, INC.

 

COUNTRYWIDE HARDWARE, INC.

 

NATIONWIDE INDUSTRIES, INC.

 

WOODMARK INTERNATIONAL, L.P.

 

By:

Countrywide Hardware, Inc., its General

 

 

Partner

 

PACIFIC STAIR PRODUCTS, INC.

 

WILP HOLDINGS, INC.

 

CONTINENTAL TOOL GROUP, INC.

 

HY-TECH MACHINE, INC.

 

 

 

By:

/s/ Joseph A. Molino, Jr.

 

 

Joseph A. Molino, Jr., the Vice President of each

 

 

of the corporations named above

 

 

 

CITIBANK, N.A., as a Lender and as

 

Administrative Agent

 

 

 

By:

/s/ Stephen Kelly

 

 

Stephen Kelly, Vice President

 

 

 

HSBC BANK USA, NATIONAL

 

ASSOCIATION, as a Lender

 

 

 

By:

/s/ Raymond Fincken

 

 

Raymond Fincken, Vice President

 

 

 

 

 

3

--------------------------------------------------------------------------------